199 F.2d 954
UNITED STATESv.LATHROP.
No. 13507.
United States Court of Appeals Ninth Circuit.
November 14, 1952.

Chauncey Tramutolo, U. S. Atty., Charles Elmer Collett, Asst. U. S. Atty., San Francisco, Cal., for appellant.
Philander Brooks Beadle and Morton L. Silvers, San Francisco, Cal., for appellee.
Before STEPHENS and POPE, Circuit Judges, and HARRISON, District Judge.
PER CURIAM.


1
The appellant United States has not conformed to our rules 19(1) and 19(6) nor to Rule 73(g) of Federal Rules of Civil Procedure, 28 U.S.C.A., and has tendered no adequate excuse or reason. Therefore, the petition of appellee to dismiss the appeal, heretofore submitted, is granted. See this court's decisions and opinions in: United States v. Gallagher, 9 Cir., 1945, 151 F.2d 556; Markham v. Kallimanis, 9 Cir., 1945, 151 F.2d 145; United States v. Tamotsu Fujisaki, 9 Cir., 1952, 198 F.2d 747.


2
Appeal dismissed.